In a proceeding pursuant to CPLR article 78 to compel respondent to return petitioner to the Ossining Correctional Facility, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 8, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner offered no factual support to establish that his transfer from the Ossining Correctional Facility was "unconstitutional”, and he concedes that "Even * * * the due process clause itself does not require a hearing with respect to prison transfers unless such transfer is otherwise violative of the Constitution” (see Montanye v Haymes, 427 US 236). Titone, J. P., Suozzi, Lazer and Cohalan, JJ., concur.